Citation Nr: 0725081	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  06-36 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a June 2005 decision by the RO. 

By the RO's initial June 2005 decision, the veteran was 
granted service connection for PTSD with a 10 percent 
disability rating.  By a subsequent October 2006 decision, 
the veteran was granted an increase to 20 percent.  In May 
2005 and September 2006, the VA examiner (Dr. M.M., PhD)  had 
opined that only about 50 percent of the veteran's social and 
occupational impairment was due to service-connected PTSD, 
and the other 50 percent was attributed to nonservice-
connected depression and alcohol abuse.  In its October 2006 
decision, the RO determined that the veteran's combined 
mental disorders met the criteria for a 30 percent rating.  
Therefore, the veteran was granted a 15 percent rating for 
PTSD rounded to 20 percent.
  
The veteran testified at a video conference hearing held at 
the RO during April 2007 before the undersigned Board member 
sitting in Washington, D.C.


FINDING OF FACT

The veteran's service-connected PTSD symptoms are manifested 
by some occupational and social impairment.  He generally 
functions satisfactorily, with routine behavior, self-care, 
and normal conversation.

 
CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 30 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.7, 4.130, Diagnostic Code 9411 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's claim of service connection 
for PTSD, a VCAA notice letter was sent in February 2004, 
prior to the RO's June 2005 decision.  That letter informed 
the veteran of the evidence necessary to establish service 
connection.  He was notified of his and VA's respective 
duties for obtaining evidence.  He was asked to send 
information describing additional evidence for VA to obtain, 
and to send any medical reports that he had.

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, the RO has substantiated the veteran's claim by its 
award of service connection and assignment of a rating and 
effective date.  The issue of effective date is not before 
the Board currently.  As to the present claim for a higher 
initial rating, in a March 2006 letter to the veteran, the RO 
additionally informed him of the criteria for establishing a 
rating and an effective date in connection with his appeal, 
and the veteran was provided with comprehensive rating 
information in the October 2006 statement of the case (SOC).  
Under the circumstances, the Board finds that the notice was 
sufficient for purposes of deciding the present appeal.

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded a VA examination 
relating to his claim for service connection for PTSD during 
May 2005, and another VA examination in connection with his 
claim for higher initial rating for PTSD during September 
2006.  The veteran has not identified and/or provided 
releases for any other relevant evidence that exists and can 
be procured.  Therefore, no further development action is 
warranted.

The Board notes that, in his January 2007 substantive appeal 
and in his April 2007 testimony, the veteran has expressed 
dissatisfaction with the opinions of the VA examiner, Dr. 
M.M., in May 2005 and September 2006, that the diagnosis of 
later-arising depression was not likely incorporated with 
PTSD, and that only about 50 percent of the veteran's 
combined mental disorders (service-connected PTSD, and 
nonservice-connected depression, and alcohol abuse) should be 
attributed to PTSD.  The veteran has requested a third 
psychological examination with a different examiner.  As 
further discussed below, in awarding a 30 percent initial 
rating for the veteran's PTSD, the Board has determined to 
provide a rating decision for PTSD based on the veteran's 
PTSD symptoms.  Consequently, the Board finds that, to the 
extent that the veteran's PTSD symptoms were addressed, the 
current VA psychological examinations are sufficient for 
making a decision in this case.          

II.  The Merits of the Veteran's Claim

In his July 2005 notice of disagreement and his January 2007 
substantive appeal, the veteran contended that his PTSD 
symptoms warrant a 50 to 70 percent disability rating, and 
that depression was an integral symptom of PTSD that should 
not have been separated as nonservice-connected.  He included 
a claim of service connection for depression in his July 2005 
NOD, which the RO denied by an October 2005 decision.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Mental disorders, including PTSD and depression, are 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  A 10 percent 
rating is warranted if the disorder is manifested by 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or, symptoms controlled by continuous medication.

A 30 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted if 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name. Id; 
see Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (the 
use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation).

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a) (2006).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2006).

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the evidence, allowing for reasonable doubt, 
warrants the assignment of a schedular evaluation of 30 
percent for the veteran's service-connected PTSD. 

During his service in Vietnam, the veteran served as a combat 
engineer involved in the clearing of land and tank mines.  In 
May 2005 he reported to Dr. M.M. that mine fields left by 
departing marines did not have maps, and that several members 
of his unit were killed by stepping on unmapped mines.  He 
was exposed to a great deal of death and destruction.  By its 
June 2005 decision, the RO awarded service connection for 
PTSD based on the confirmation of one specific incident where 
he witnessed a fellow soldier who he called his best friend 
killed by a mine explosion.

After service the veteran reported that he initially worked 
for a mobile home manufacturer, and then worked for 23 years 
as a lineman for a rural electric company until he was fired 
in 2000.  He said that he was fired because of workplace 
politics when he became in conflict with management.  He has 
stated that he was a troublemaker, which he attributed to his 
PTSD symptoms.  There was an incident in the late 1980s when 
he received a severe electric shock, and management attempted 
to send him for mental help at that time.  The veteran 
generally viewed himself as someone who advocates for the 
little man against abusive authority figures.  He stated that 
he had had many problems over the years because he did not 
get along well with others, and generally did not like 
people.  He felt that he had succeeded in the lineman job for 
23 years because he had generally worked alone or with one 
other person.

The veteran's current job was with the same mobile home 
manufacturer that he had started with after service which he 
found only though a contact after several months of 
unemployment.  He complained of the low wages, and the loss 
of his other career position.  He has stated that he had a 
terrible time adapting to the new position.  He testified 
that, in the warehouse, things did not go well.  He 
experienced a lot of stress, panic attacks, and memory 
problems; a co-worker had to help him.  He transferred to a 
different job within the plant working by himself in which he 
did not have memory problems. 

Review of the record shows that the veteran was initially 
tentatively diagnosed with PTSD in an October 2003 VA 
outpatient treatment report with the recommendation that he 
seek a service connection evaluation for PTSD.  He was 
referred to a veteran's service officer.  His claim of 
service connection for PTSD was filed in December 2003.  
However, as discussed further below, the veteran was not 
diagnosed with PTSD until the May 2005 VA psychological 
examination with Dr, M.M.

The veteran began teleconsulting with a VA psychiatrist, Dr. 
R.J.R., in June 2004.  At the initial conference, the veteran 
reported that he had trouble sleeping, and his mind was 
always going back to Vietnam, a lot of which was blocked out.  
Sleep has been a problem historically, only 4 to 5 hours a 
night.  He did not enjoy things; his concentration was 
variable; and he no longer enjoyed his job as it had a lot of 
repetitive work, and he regularly had intrusive thoughts 
about Vietnam.   He stated that he used to be a hothead, but 
had learned to control his anger.  He usually drank 6 to 8 
drinks of liquor every night.  He did have a past psychiatric 
history to the extent that, having been electrocuted 17 years 
before, he had to see a psychiatrist to determine if he was 
stable enough to return to work.  He complained that he was 
pushed out of that job of 23 years by a company 
reorganization.  He has difficulty with his current job 
because of his arthritis and the concrete floor.  He had been 
married to his wife for 37 years, stating that she was a fine 
woman who stayed with him.  He had a son and a daughter and 
six grandchildren.  He stated that he felt he was lucky to 
have his family because he was quiet and did not socialize.  
He was not ready to discuss his trauma at that time.  He 
denied any suicidal or homicidal ideation.  Dr. R.J.R. 
observed that the veteran's mental status examination was 
within normal limits except for his depressed mood.  His 
diagnostic impression was that the veteran had mental 
disorder, not elsewhere classified, problems with the social 
environment, with a GAF score of 50.  During two sessions 
with the veteran in July 2004, Dr. R.J.R. assigned a GAF 
score of 60.  In his report of the last session in August 
2004, Dr. R.J.R. noted that he felt the veteran overall was 
managing his life quite well, and assigned a GAF score of 60.    

A VA mental health note by Dr. D.L.B. in November 2004 shows 
that the veteran reported that he had nightmares about 
Vietnam; that he had some hypervigilant behavior; and that he 
had been feeling depressed citing the job market and lack of 
opportunity with resulting financial strain.  He denied any 
suicidal or homicidal thoughts, ideations, or plans.  He 
reported no past psychiatric history.  He reported that he 
drank six to eight drinks of liquor every night to make him 
sleepy.  Dr. D.L.B. observed that the veteran's appearance, 
speech, thought process, associations, thought content, 
insight and judgment, and fund of knowledge were all within 
normal limits, but his mood and effect were depressed.  Dr. 
D.L.B. diagnosed the veteran with depression and PTSD traits.  
A GAF score of 40 was assigned.  

At the VA psychiatric examination in May 2005 in connection 
with the veteran's claim of service connection for PTSD, Dr. 
M.M. observed that the veteran presented as unfriendly and 
somewhat dramatically displaying a lack of trust with a 
reluctance to shake hands.  He initially gave very short and 
gruff answers, but became more relaxed and expansive later in 
the interview.   The veteran reported that he was 
uncomfortable around people.  Anything more than a few people 
he perceived as a crowd, and he found crowds to be extremely 
uncomfortable.  He denied getting together for male 
fellowship with anyone.  His only close friend starved 
himself to death because of an affliction due to Agent Orange 
exposure.  He did not belong to any organizations, or attend 
church.  He liked to go fishing, but had not gone recently 
because of lack of time and finances.  He had not gone on any 
vacations in recent years, denied going out to eat, and 
denied taking any weekend getaways.  He complained about 
television news coverage as it made him angry and upset.  He 
did not like the honoring of fallen heroes programs.  He 
stated that he drinks 6 to 8 drinks of hard liquor over the 
course of the evening in order to fall asleep, and he slept 
only 5 to 6 hours a night.  He said that he had nightmares 
about Vietnam, but was vague as to how often they occurred.  
He appeared to be claiming more than once per week.  The 
veteran reported daily intrusive recollections about Vietnam 
at work and other places.  He said that he tended to space 
off a bit during lunch breaks.  He was sensitive to reminders 
of Vietnam, was jumpy and easily startled, and felt a need to 
keep busy.  Dr. M.M. observed that the veteran's speech was 
logical and related; there was no indication of 
hallucinations, delusions, or formal thought disorder; no 
obsessions or compulsions; no flight of ideas and no 
loosening of associations.  The veteran was oriented times 
three with adequate memory and concentration for purposes of 
the interview.  Sleep disturbance was indicated to be 
significant.  There was no indication of an eating problem.

Dr. M.M.'s diagnosis was made utilizing The American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria.  The DSM-IV Axis I 
(clinical disorders and other conditions that may be a focus 
of clinical attention) diagnosis was PTSD, depression N.O.S., 
and alcohol abuse.    The Axis IV (psychosocial and 
environmental problems) diagnosis was vocational and 
financial problems.  In Axis V (global assessment of 
functioning), the veteran was given a current GAF score of 
60.   Dr. M.M. commented that the veteran appeared to have 
been fairly depressed at the time he lost his career job and 
had to make an adjustment to what he referred to as an "MC 
job."  He noted that the veteran appeared to have a later-
arising depressive problem, not incorporated with the PTSD.  
He opined that approximately 50 percent of the social and 
industrial impairment reflected by the GAF score could 
properly be attributed to the possibly service-connected 
PTSD.  The symptoms the veteran was reporting were related 
primarily to social impairment, not getting along with 
other's well, and being somewhat limited in the types of 
employment that he could manage.  He noted that the veteran 
had worked steadily for the same employer for 23 years, that 
he had maintained a stable marriage, and that he had 
generally managed to do fairly well in life for many years.   

In a September 2005 addendum to the May 2005 examination 
report, Dr. M.M. opined that the veteran's alcohol problem 
could not be regarded as secondary to or caused by his 
service-connected PTSD.  He further commented that alcohol 
use disorders were regarded by chemical dependency 
professionals as disease entities in their own right, with 
their own characteristic symptoms and progressive course, 
rather than as mere manifestations of some other disorder.  
While PTSD does represent a source of stress, many patients 
do not develop substance abuse problems.  Factors other than 
stress, such as personal predispositions, choices the 
individual makes, etc., would also play a role.  In the 
veteran's case, he has resisted efforts to refer him to 
alcohol treatment, in effect choosing to continue drinking, a 
behavior known to worsen PTSD symptoms.      

In his July 2005 NOD, the veteran listed his PTSD symptoms as 
including frequent panic attacks; an inability to establish 
and maintain relationships outside of the family, and having 
no friends; problems with unprovoked irritability; problems 
with depression as evidenced by unfinished projects; problems 
with short and long-term memory loss; problems with 
disorientation as to time and place (he said that he would go 
to work in the middle of the night, and he had to make notes 
to remember what he was needing to do); problems with 
sleeping and having a few drinks before bedtime; constant 
flashbacks and intrusive recollections of Vietnam; problems 
concentrating; and an easy startle response.  

In connection with his appeal for an initial rating higher 
than 20 percent for PTSD, the veteran was provided another VA 
psychiatric evaluation by Dr. M.M. during September 2006.  
The veteran's history was reported essentially similar as in 
May 2005.  Dr. M.M.'s observations about the veteran's mental 
status were similar to those made in May 2005.  It was noted 
that he had not sought any further mental health treatment 
since the reports prior to May 2005.  The veteran reported a 
significant increase in the frequency and intensity of his 
nightmares.  He complained of a major problem with 
irritability and his annoyance with co-workers.  He also 
reported that he was not a very trusting person.  Dr. M.M. 
noted that the veteran's depressive symptoms included feeling 
very low when he lost his job, crying spells, sleep 
difficulty, difficulty making decisions, unfinished projects 
at home, and memory problems at work.  However, the veteran 
did not have thoughts of suicide, nor did he display any 
eating problem.  Dr. M.M. commented that the veteran 
continued to show features of the three mental disorders, 
while reporting some increase in his re-experiencing symptoms 
of PTSD.  Only the impairment associated with PTSD was 
regarded to be service-connected.  He opined that there had 
been a slight increase in the level of social and industrial 
impairment caused by PTSD.  His PTSD had become a little 
worse, whereas the other problems remained about the same.  
Therefore the change in the GAF score down to 55 (from the 
previous 60 in May 2005) was to primarily reflect a change in 
the PTSD pathology.

At the April 2007 hearing, the veteran testified that his 
symptoms included memory problems when he worked in the 
warehouse, but not in his current job; having no close 
friends; belonging to no organizations; a suspicious nature; 
sleep of only 4 to 5 hours a night with some nightmares; 
frequent flashbacks; and avoidance of crowds.  He had a few 
beers at night, but his drinking did not affect his work.  He 
testified that he had been married for 40 years, but did not 
go out socially with his wife.           

Review of the record shows that the veteran's depression and 
his PTSD had their onset many years after service and after 
he lost his career job in 2000.  The Board notes that the 
veteran had no history of psychiatric treatment except for 
the brief incident in about 1980 connected with his 
electrocution accident at work.  He did not seek any 
psychiatric treatment until about October 2003 when he was 
first tentatively diagnosed with PTSD, and since then he has 
not engaged in any regular treatment program except briefly 
during 2004.  He was never hospitalized for a mental 
disorder, and he has never taken any medications for a mental 
disorder.  The veteran at various points in the record has 
stated that he was fired from his lineman job because of 
affects of PTSD symptoms on his performance, and that he was 
downsized.  The Board finds that the record does establish 
that the veteran's occupational performance in his long term 
lineman position was apparently affected by long standing 
symptoms of a mental or personality disorder including social 
isolation; irritability, dislike, and distrust of others; 
dislike of authority; and sleep disturbance.  These traits 
have carried over into his new positions at the mobile home 
manufacturer.  However, the record does not establish that 
the veteran had been suffering from PTSD symptoms that began 
many years ago.  Except for the break in employment while 
searching for a new job, the veteran has maintained a history 
of regular employment.  While he has continued to drink 
alcohol, the veteran has reported that it does not affect his 
work.  The Board also notes that, while the veteran has no 
close friends, he has maintained a good relationship with his 
wife of 40 years, and his children and grandchildren.

In June 2004, Dr. R.J.R. observed that the veteran's mental 
status examination was within normal limits except for his 
depressed mood.  In November 2004, Dr. D.L.B. observed that 
the veteran's appearance, speech, thought process, 
associations, thought content, insight and judgment, and fund 
of knowledge were all within normal limits, but his mood and 
effect were depressed.  In May 2005 Dr. M.M. observed with 
regard to the veteran's mental status that his speech was 
logical and related; there was no indication of 
hallucinations, delusions, or formal thought disorder; no 
obsessions or compulsions; no flight of ideas and no 
loosening of associations.  The veteran was oriented times 
three with adequate memory and concentration for purposes of 
the interview.  Similar observations were made by Dr. M.M. in 
September 2006.  
 
Based on the foregoing analysis, the Board finds that the 
veteran's PTSD symptoms more closely meet the criteria for a 
30 percent rating where the disorder is manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss, intrusive recollections, 
avoidance of events that trigger wartime memories, and 
hypervigilence; he does not exhibit anything approximating 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impaired judgment; impaired abstract thinking, or 
disturbances of motivation and mood such as would warrant the 
higher 50 percent rating. 

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  It does 
not include impairment in functioning due to physical (or 
environmental) limitations.  The GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).

According to the DSM-IV, a GAF score of 41 to 50 is 
indicative of "serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  A GAF 
score of 51 to 60 is indicative of "moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers)."  A GAF score of 61 to 70 is indicative of 
"some mild symptoms (e.g., depressed mood and mild insomnia) 
OR some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships. 

In his report of the last session with the veteran in August 
2004, Dr. R.J.R. noted that he felt the veteran overall was 
managing his life quite well, and assigned a GAF score of 60.  
The recent GAF scores of 60 assigned to the veteran, and 
marked down to 55 by Dr. M.M. in September 2006 due to a 
perceived slight increase in PTSD symptomatology, also 
support the Board's determination that the veteran's PTSD 
symptoms are moderate.  As noted above, a GAF score in the 
area of 51 to 60 is indicative of "moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers)."  

For all the foregoing reasons, and allowing for reasonable 
doubt, the Board determines that the veteran's PTSD symptoms 
warrant the assignment of a 30 percent initial rating, but no 
higher.  This is not to say that a GAF score of 60 or 55 can 
be split 50 percent to attribute a much lower GAF to the 
veteran's PTSD symptoms, or that a 30 percent rating 
attributable to PTSD can be viewed as equivalent to a 60 
percent overall rating for the veteran's combined service and 
nonservice-connected mental disorders.  The regulations do 
not provide for such creative analyses.  Here, the Board is 
rating the veteran's service-connected PTSD based entirely on 
its known symptoms.  If the veteran should at some point 
become service connected for depression, that condition would 
also be rated based on the known symptoms that are 
attributable to it based on the rating criteria for mental 
disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).       
 
In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
criteria for a higher initial rating have not been met since 
the time that the veteran was awarded service connection in 
June 2005.  A "staged rating" is not warranted.

III. Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2006).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for his condition, and there is nothing in the 
record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.


ORDER

An initial evaluation of 30 percent for PTSD is granted.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


